Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 3, 4, 6, 7, 8, 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padhi (U.S. Pub. No, 2008/0153311), hereinafter referred to as "Padhi" as modified by Shanbhag et al., (U.S. Pub. No. 2019/0185999 A1), hereinafter referred to as "Shanbhag" and in further view of Lee et al., (U.S. Pub. No. 2008/0254233), hereinafter referred to as " Lee ".

Padhi shows, with respect to claim #1, a method of forming a film, the method comprising: performing a deposition cycle comprising: introducing a hydrocarbon source into a processing chamber (fig. #4, item 425) (paragraph 0042); introducing a plasma initiating gas into the processing chamber (paragraph 0044); generating a plasma in the processing chamber at a temperature of greater than 600 °C (paragraph 0018); forming an amorphous carbon layer on a substrate (paragraph 0048) with a deposition rate of greater than 200 nm/hr (paragraph 0057); and evacuating and cleaning the processing chamber (paragraph 0044, 0071). 

The Examiner notes that Padhi does not state explicitly that the process is a cycle as shown in the claim #1 language. However, that Examiner notes that the present specifications states performing the cycle until desired thicknesses are obtained. The Examiner notes that Padihi shows obtaining the desired thicknesses on the first deposition. Furthermore, Padihi discloses the claimed invention except for a cycle of the process. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a cycle of the process until a desired thickness is achieved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. Also, the applicant has not established the critical nature of cycle process other than to achieve a desired thickness.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range or the repeating process is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the process to obtain various ranges, 

Padhi substantially shows the claimed invention as shown in the rejection above, including a step/need for evacuating and cleaning the chamber. 

Padhi fails to show, with respect to claim #1, a method wherein purging the processing chamber comprises flowing a purge gas into the processing chamber, wherein the purge gas comprises an inert gas or a hydrocarbon source gas.

Shanbhag shows, with respect to claim #1, a method wherein any excess first reactant is purged from the first reaction chamber using an inert gas (paragraph 0055).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein purging the processing chamber comprises flowing a purge gas into the processing chamber, wherein the purge gas comprises an inert gas or a hydrocarbon source gas, into the method of Padhi, with the motivation that purging the first reactant from the first reaction chamber minimizes the risk of an unwanted gas phase reaction between the first reactant and a second reactant, as taught by Shanbhag.

Padhi as modified by Shanbhag substantially shows the claimed invention as shown in the rejection above.

Padhi as modified by Shanbhag fails to show, with respect to claim #1, a method wherein the hydrocarbon source and the plasma initiating gas introduced at a hydrocarbon compound to plasma-initiating gas flow ratio from 1:100 to 100:1. 

Lee teaches, with respect to claim #1, a method consisting of a ratio of the first flow rate to the second flow rate is between about 0.001 and about 1000.

The Examiner notes that Lee does not state explicitly that the results of the method leads to an amorphous carbon layer that is stable at 8500 C and has a conformality of greater than 30%. However, the Examiner takes the position that Padhi as modified by Shanbhag and Lee substantially shows the presently presented claimed method and therefore would produce the same range of results.  For support of the Examiner’s position, the Applicant is directed to Shanbhag (paragraph 0048, 0057), where is shown that the method produces highly conformal coatings of 20-30% conformability (as shown in table #1). The Examiner notes the following;
The present specifications have not explicitly shown or detailed how a greater than 30% conformality is reached that departs from the method shown by Padhi as modified by Shanbhag and Lee.
The present specifications have not explicitly shown or detailed how the stability of the amorphous carbon layer at 8500 C is reached.
For these reasons, the Examiner takes the position that the method taught, in view of the prior art shown (Padhi as modified by Shanbhag and Lee), shows the method of the presently claimed subject matter, and therefore would produce the same desired outcome sort by the presently claim subject matter. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein purging the processing chamber comprises flowing a purge gas into the processing chamber, wherein the purge gas comprises an inert gas or a hydrocarbon source gas, into the method of Padhi as modified by Shanbhag, with the motivation that allows the control of the deposition of the hydrocarbon, as taught by Lee .

Padhi shows, with respect to claim #3, a method wherein the plasma initiating gas is selected of helium (paragraph 0008, 0040).

Padhi shows, with respect to claim #4, a method of forming a film, the method, further comprising repeating the deposition cycle from 2 to 50 times (paragraph 0048, 0057).

The Examiner notes that Padhi does not state explicitly that the process is a cycle as shown in the claim #4 language. However, that Examiner notes that the present specifications states performing the cycle until desired thicknesses are obtained. The Examiner notes that Padihi shows obtaining the desired thicknesses on the first deposition. Furthermore, Padihi discloses the claimed invention except for a cycle of the process. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a cycle of the process until a desired thickness is achieved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. Also, the applicant has not established the critical nature of cycle process other than to achieve a desired thickness.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range or the repeating process is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the process to obtain various ranges, 

Padhi shows, with respect to claim #6 a method wherein the amorphous carbon layer is a conformal layer (paragraph 0072).

Padhi shows, with respect to claim #7 a method wherein the hydrocarbon source comprises one or more of acetylene (paragraph 0052)

Padhi fails to show, with respect to claim #8 and 9, a method wherein purging the processing chamber comprises flowing a purge gas into the processing chamber, wherein the purge gas comprises an inert gas or a hydrocarbon source gas.

Shanbhag shows, with respect to claim #8 and 9, a method wherein any excess first reactant is purged from the first reaction chamber using an inert gas (paragraph 0055).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8 and 9, a method wherein purging the processing chamber comprises flowing a purge gas into the processing chamber, wherein the purge gas comprises an inert gas or a hydrocarbon source gas, into the method of Padhi, with the motivation that purging the first reactant from the first reaction chamber minimizes the risk of an unwanted gas phase reaction between the first reactant and a second reactant, as taught by Shanbhag.

Padhi as modified by Shanbhag fails to show, with respect to claim #21, a method wherein the hydrocarbon compound to plasma-initiating gas flow ratio is from 1:10 to 10:1. 

Lee teaches, with respect to claim #21, a method consisting of a ratio of the first flow rate to the second flow rate is between about 0.001 and about 1000.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #21, a method wherein the hydrocarbon compound to plasma-initiating gas flow ratio is from 1:10 to 10:1, into the method of Padhi as modified by Shanbhag, with the motivation that allows the control of the deposition of the hydrocarbon, as taught by Lee .


//
Claim #2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padhi (U.S. Pub. No, 2008/0153311), hereinafter referred to as "Padhi"  as modified by Shanbhag et al., (U.S. Pub. No. 2019/0185999 A1), hereinafter referred to as "Shanbhag" as shown in the rejection of claim #1 and in view of Tang et al., (U.S. Pub. No. 2016/0314964 A1), hereinafter referred to as "Tang".

Padhi as modified by Shanbhag,  substantially shows the claimed invention as shown in the rejection of claim #1 above. 

Padhi as modified by Shanbhag, fails to show, with respect to claim #2 and 5, a method wherein the hydrocarbon source has a carbon to hydrogen atom ratio of greater than 1:2 wherein the amorphous carbon layer is a gap fill layer.

Tang shows, with respect to claim #2 and 5, a method wherein the process gas includes a hydrocarbon reactant and has a H:C ratio of at least 4:1, and filling the gap with a carbon-based film (paragraph 0003).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2 and 5, a method wherein the hydrocarbon source has a carbon to hydrogen atom ratio of greater than 1:2 wherein the amorphous carbon layer is a gap fill layer, into the method of Padhi as modified by Shanbhag,, with the motivation that controlling the hydrogen ratio of the amorphous carbon layer is desirable for tuning its optical properties as well as its etch selectivity, as taught by Tang.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Moghadam et al., (U.S. Pub. No. 2003/0232495).
Hydrocarbon filling materials and process.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/11/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815